DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 2018-04-12. It is noted, however, that applicant has not filed a certified copy of the 202018101989.8 application as required by 37 CFR 1.55. A request has been sent to PDX (priority document exchange program) with the above information (no access code), however please note that Applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office. 

Oath/Declaration
Applicant is reminded of Miscellaneous Communication dated 03202019 notifying the applicant of deficiency regarding a properly executed inventor’s oath.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “12” and “13” has each been used to designate both “plastic part” [0021] and “push-button”/”switchover button”, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The disclosure is objected to because of the following informalities: in line four of paragraph [0022], “cap 4” should be changed to, --cap 55-; in paragraph [0025], “the annular chamber 28”, should be changed to, --the annular chamber 29--; in the first line of paragraph [0020], reference character “11” should be deleted or corrected, since “11” is already used to refer to the switch.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "extending on a wide-side face of a core part" rendering the claim indefinite, since it is unclear what defines the wide-side of the annular core part as shown in instant Figs. 4 and 5.
Claim 3 recites the limitation "the annular web" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may also wish to amend “the casing part surrounding the gear head” to, --a casing part surrounding the gear head--.
Claim 4 recites the limitation "the annular web" and “the annular groove” in lines 2 and 3, respectively.  There are insufficient antecedent bases for these limitations in the claim.
Claim 5 recites the limitation "the annular web" and “the cap” in lines 2 and 3, respectively.  There are insufficient antecedent bases for these limitations in the claim.
Claim 6 recites the limitation "the cap” in line 2.  There are insufficient antecedent basis for this limitation in the claim.
Claims 7 and 16, each recites the terminology "in particular” in the last line, rendering the claim indefinite, since it is unclear if the term limits the engagement or not.  
Claim 8 recites the limitation "the grip" in line 6.  There are insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the cup-like cavity" in line 8, which is improper, since “the like” is not clearly defined. However a cup-shaped cavity as recited in claim 11, is proper in view of the disclosure.
Claim 10 recites the limitation "the extension" in line 2.  There are insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the core part" in the last line.  There are insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the cup-shaped cavity" in line 3.  There are insufficient antecedent basis for this limitation in the claim. The language is improper, e.g., any element may be “able to” any perform any function.
Claim 13 recites the limitation "in a torque-proof manner" in line 2, which is improper, since the term is not clearly defined. Applicant may wish to amend by reciting, --the switchover button is operationally connected with a changeover switch--.
Claim 18 recites the terminology "in particular” in the last line, rendering the claim indefinite, since it is unclear if the term limits the engagement or not.
Claim 21 recites the limitation "the core part" in the last line.  There are insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (2012/0174716).

    PNG
    media_image1.png
    357
    457
    media_image1.png
    Greyscale
 Tsai discloses all of the limitations of claim 1, i.e., a screwing tool with an output shaft 24 protruding in the direction of a rotation axis defined by the shaft from a gear head 20 having a free-run locking mechanism ratcheting mechanism 22, which output shaft is rotatable in a stepwise manner ratcheting motion in a rotation direction by a movement to and fro of a grip arm 21 protruding from the gear head 20 in radial direction, wherein the gear head 20, a portion of the output shaft 24 adjoining the gear head 20, and the grip 21 have an electrically insulating casing 3, 23, wherein the casing has several parts and parts 3, 23 of the casing engage into one another at their sites adjoining one another in the manner of a labyrinth seal Figs. 2 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-9, 11-13, 15, 17, 18 and 20, as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Lai (9,021,922).

    PNG
    media_image2.png
    248
    325
    media_image2.png
    Greyscale
Tsai meets all of the limitations of claims 8 and 12, i.e., a screwing tool with an output shaft 24, Fig. 1 partially shown here protruding in the direction of a rotation axis defined by shaft 24 from a gear head 20 having a free-run locking mechanism ratcheting mechanism 22, which output shaft 24 is rotatable in a stepwise manner in a rotation direction by a movement to and fro of a grip arm 21, Fig. 2 protruding from the gear head 20 in radial direction, wherein the gear head 20, a portion of the output shaft 24 adjoining the gear head, and the grip 21 have an electrically insulating casing 3, characterized in that a push-button 23 lying opposite the output shaft 24 and lies in a cup-like cavity 31 which has a through-opening 32 for an actuating pin 230 (claim 8), a switch over button 25 sits rotatably in a depression 34, except for the push-button 23 to consists of plastic, for the actuating pin to be made of metal and for a base of the cavity to have an annular collar, raised in the direction of the opening of the cavity, which annular collar engages into an annular groove of the push-button (claim 8); and except for the switchover 25 to consists of plastic, and having a base with an annular collar engaging into an annular groove of the switchover (claim 12).
In re Leshin, 125 USPQ 416.

    PNG
    media_image3.png
    365
    361
    media_image3.png
    Greyscale
Lai teaches an insulating ratchet wrench in which a reverse knob or cap 4 is couple with the insulating material 3, 31 covering the tool within a cavity defining a base Fig. 5 having an annular collar 311, 312, raised in the direction towards the cap of the opening of the cavity, which annular collar engages into an annular groove 41, 42 of the reverse knob and extension around the central shaft 211 defined by 43. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Tsai by coupling the plastic push button and switchover to the insulating coating with the interconnecting collar and grooves as taught by Lai for a secure and enhanced insulation of the entire tool.
Regarding claim 2, the insulation coat of Tsai as applied to claim 1 above, defines an integral cap over the output shaft about the ratcheting wheel and post meeting the claim as best understood, except for a separately formed cap coupled with the casing via an annular web and annular groove. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cap Nerwin v. Erlichman, 168 USPQ 177, 179. Further it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to couple the separated insulating cap of Tsai to the insulated coat via webs and grooves as taught by Lai for a secure and enhanced insulation of the entire tool.
Regarding claim 3, PA (prior art, Tsai modified by Lai) meets the limitations, i.e., except for disclosing the annular web formed on the casing surrounding the gear head. However, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form the web on the insulation coat (or on the insulated cap), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 4, PA meets the limitations, as best understood, i.e., steps defined by wall and sub walls 311 and 312.
Regarding claim 6, PA meets the limitations, as best understood, i.e., friction fit or annular web and collar fit disclosed by the combination.
Regarding claim 9, PA meets the limitations, as best understood, i.e., an inwardly projecting wall of the annular collar Lai, e.g., annular wall 312 forms a sliding guide for an extension defined by hole 43 of the push-button projecting into the through-opening 31, 32.
Regarding claim 11, PA meets the limitations, as best understood, i.e., at least a central portion of a face surface top of the push-button 23 projects slightly over an edge 31, Fig. 4 capable of meeting the narrative/functional language and is able to be brought by axial pressure into an actuating position, in which the touch surface is arranged within the cup-shaped cavity beneath the edge.
Regarding claim 13, PA meets the limitations, as best understood, i.e., wherein the switchover button 25 is connected in a torque-proof manner with a changeover switch directional switching shaft not shown, by which the free-run/locking direction of the free-run locking mechanism is reversible.
Regarding claim 15, PA meets the limitations, as best understood, i.e., an actuating arm projection on 25 not number, protruding from a central portion of the switchover button Fig. 3, which actuating arm is arranged in a free area of an edge web 35.
Regarding claims 17 and 18, PA meets the limitations, as best understood, i.e., overmoulding Fig. 2, except for disclosing the material for the coating suggested plastic or rubber [0004] and for the material used for grip and gear head (claim 17) and except for the material of the output shaft and the cap. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to use plastic for insulated coating for its durability and insulation effectiveness and a steel body (handle, head and output shaft) for its strength and anti-rust properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 20, PA meets the limitations, i.e., i.e., wherein the annular web is formed on the casing part surrounding the gear head Fig. 4 Tsai
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 8 and 9 above, and further in view of Hong (8,511,206).
 PA (prior art, Tsai modified by Lai) as applied to claims 8 and 9 meets all of the limitations of claims 10 and 21, except for internal arrangement of the quick release mechanism, i.e., for the extension annular extension defined by center hole 43 Lai to rest on a first end of a compression spring, which rests by a second end on the base of a recess of a core part.

    PNG
    media_image4.png
    276
    284
    media_image4.png
    Greyscale
PA discloses a quick release mechanism Tsai Fig. 6 partially shown here, however it is silent regarding the elements. Hong teaches a reversible ratchet wrench with a quick release mechanism 70 in which a cap 71 of the actuating pin is biased upward by a spring not numbered resting on the base of a recess step of a core part 20 with the upper part of the spring pressing against the bottom of the cap.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with a spring biasing the pin as taught by Hong for releasably engaging and keeping a socket. Note that the upper end of the spring would be pressing against the extensions formed by the annular walls of grooves for the removable cap of the actuating the pin, however it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to arrange for the spring to press against the annular wall of extensions formed by the grooves of the removable cap for ease of service and maintenance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes,.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 12 above, and further in view of Chen et al. (8,683,894 “Chen”).

    PNG
    media_image5.png
    204
    204
    media_image5.png
    Greyscale
PA (prior art, Tsai modified by Lai) as applied to claim 12 meets all of the limitations of claim 14, except for an edge of the depression 34 to run above a face surface of the switchover button 25, so that the face surface is arranged within the depression 34.
Chen teaches a reversible ratchet wrench with a switch or thumb lever 40 arranged within a recess 14, having a face surface center of 40 that is below an edge of the recess Figs. 1, 3. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with the recessed button as taught by Chen for esthetic reasons.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 12 above, and further in view of Arnold (7,263,919).
PA (prior art, Tsai modified by Lai) as applied to claim 12 meets all of the limitations of claim 16, except for an edge of the depression 34 to run above a face surface of the switchover button 25, so that the face surface is arranged within the depression 34.

    PNG
    media_image6.png
    558
    410
    media_image6.png
    Greyscale
Arnold teaches a ratcheting tool including a free-run locking mechanism 122, 94 has a locking piece 94, able to be switched over by a changeover switch 122 and provided with a toothing 102, which toothing engages into an exterior toothing 52 of a core part 48 which in particular is divided in two Figs. 13, 13A, wherein the locking piece 94 is acted upon by force in the direction of the exterior toothing of the core part 48 by a compression spring 136 arranged in cavity 134 of the changeover switch 122, Fig. 10. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the modified invention of PA with the ratcheting means as taught by Arnold with curved teeth arranged for longevity.	

Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

    PNG
    media_image7.png
    168
    108
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    142
    109
    media_image8.png
    Greyscale
Conclusion
  Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Roberts quick release mechanism and Over et al. recessed switch face are cited to show related inventions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
May 21, 2021						Primary Examiner, Art Unit 3723